Citation Nr: 1315281	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.  He died on February [redacted], 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appellant presented testimony at VA's central office before the undersigned Veterans Law Judge in February 2013 (CO hearing); a copy of the transcript of his hearing has been associated with the Veteran's claims file in the VA's online records system, Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(b) (2012) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award. In the present appeal, the appellant was not provided with notice of the type of evidence necessary to establish an effective date if service connection for the cause of the Veteran's death is granted.

To establish service connection for the cause of the Veteran's death, evidence must be presented, which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2012); Ruiz v. Gober, 10 Vet. App. 352 (1997).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability was a contributory cause of the death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312 (2012); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) at a 70 percent disability rating.

The Veteran died on February [redacted], 2008.  His death certificate lists anoxic brain injury, cardiac arrest, and metastatic renal cell carcinoma as the causes of the Veteran's death.  The certificate of death shows that the Veteran died while being treated at Sentara Norfolk General Hospital.  No autopsy was performed.

The claims file includes some records from the Veteran's treatment at Sentara Norfolk General Hospital in February 2008.  The Veteran was admitted on February 15, 2008; however, the records reflecting his stay there are not part of the claims file, and neither is the terminal discharge report.  On remand, these records should be obtained

The appellant and her representative contend that the Veteran's service-connected PTSD caused him stress and resulted in his using alcohol and smoking as coping mechanisms, and that these resulted in his death.  The appellant has submitted a private study reflecting a correlation between cardiovascular problems and PTSD.  In addition, the appellant's representative has argued that the Veteran's death was a result of ischemic heart disease, and that he would therefore be entitled to service connection under 38 C.F.R. §§ 3.307, 3.309 (2012) on a presumptive basis. 

On remand, a medical opinion should be sought regarding whether the Veteran's PTSD caused stress that led to the Veteran's use of alcohol and smoking to cope, and, if so, whether these were factors in the Veteran's death.  In addition, the examiner should determine whether the Veteran's death was a result of ischemic heart disease.  

Accordingly, the case is REMANDED for the following action:

1.  Review the entire file and ensure that all notice obligations have been satisfied in accordance with 38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2012).  In particular, VA must send the appellant a corrective notice, that explains the information or evidence needed to establish an effective date, if service connection is granted on appeal, as outlined by the Court in Dingess, supra.

2.  After obtaining necessary authorization, obtain all records related to the Veteran's terminal hospitalization in February 2008 from Sentara Norfolk General Hospital, including the terminal discharge report.  If records are unavailable, please have the provider so indicate.

3.  Make arrangements for a VA specialist(s) to provide an opinion as to whether the Veteran's service-connected PTSD caused stress that led to the Veteran's use of alcohol and smoking to cope, and, if so, whether these were factors in the Veteran's death.  In addition, the examiner should determine whether the Veteran's death was a result of ischemic heart disease.  The claims file, this remand and any additional treatment records must be made available to the specialist for review of the pertinent evidence in connection with rendering the requested opinion, and the report should so indicate.

The specialist(s) should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's PTSD caused him to smoke and drink alcohol, and, if so, whether this hastened his death by causing his fatal anoxic brain injury, cardiac arrest, and metastatic renal cell carcinoma.

In addition, the specialist(s) should opine as to whether the Veteran's death was due to ischemic heart disease.

The specialist(s) should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the specialist(s) should state the reason why.

4.  Readjudicate the appellant's claim. If any determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case.  The appellant should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


